Title: To George Washington from John Martin, 30 August 1755
From: Martin, John
To: Washington, George



Sir
30 Augt 1755

The Under Sherif of this County Carries Down three Deserters which were taken up here and as they are of our Brave Blues, I most Earnestly Intreat your Interest in Procuring a

Pardon for them. Smith has a Sweetheart & 2 Children here & Barker a Wife which I Presume were the Loadstones that Attracted them. Permit me now Sir to Congratulate on Your Late Escape & the Immortal Honr you have Gain’d on the Banks of Ohio & in the most Glorious of Causes the Defense of your Country, and to Beg the Favour of your Company & any friends if You return this Way. I live within two Small miles of King Wm. Cthouse & there you may be directed to Sr Your very obedt & very Hbl. Servt

John Martin


Since Writing the above two have broke Prison & run off & Smith Carried

